t c memo united_states tax_court starvest u s inc petitioner v commissioner of internal revenue respondent docket nos filed date david finkelstein for petitioner william r mccants for respondent memorandum findings_of_fact and opinion couvillion special_trial_judge these consolidated cases are before the court on the parties' motions to dismiss for lack of jurisdiction in docket no petitioner moves to dismiss on the ground that the notice_of_deficiency is invalid because it was not mailed to petitioner's last_known_address respondent argues that the notice_of_deficiency was mailed to petitioner's last_known_address in docket nos and respondent moves to dismiss for lack of jurisdiction on the grounds that petitioner a corporation dissolved under state law did not have the capacity to initiate the subject litigation and if it had the capacity to do so did not authorize the filing of the petitions with this court in docket no respondent moves to dismiss for lack of jurisdiction on the grounds that the petition was not filed timely and is duplicative of docket no findings_of_fact some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioner a florida corporation had its principal_place_of_business at tierra verde florida at the time the petitions were filed respondent determined the following deficiencies in petitioner's federal income taxes additions to tax and penalties additions to tax and penalties docket no year deficiency sec_6651 a sec_6662 fye s big_number s big_number s big_number fye big_number fye big_number big_number docket no addresses the same tax years challenged in docket no starvest u s inc starvest was incorporated under the laws of florida in jacques de bruijn served as president secretary and treasurer of starvest at its inception and the directors were jacques de bruijn and mario boon starvest adopted a fiscal tax_year ending on may of each year on date jacques de bruijn as president of starvest signed a power_of_attorney internal_revenue_service irs form authorizing allen swartz c p a to represent starvest before the irs for its tax years ending date and these are the years before the court in this litigation on date starvest elected new officers and directors mario boon was elected to the offices of president secretary and treasurer mario boon willem van weert and maria verstraeten were elected as directors of starvest unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure additionally attorney warren knaust was appointed as starvest's registered agent starvest's annual report to the florida secretary of state’ reflected the results of the officer and director elections the report also identified warren knaust as starvest's registered agent revenue_agent denise traum conducted the irs audit of starvest during the course of the audit jacques de bruijn informed agent traum that he was no longer an officer or director of starvest on date agent traum requested in writing that jacques de bruijn produce copies of starvest's corporate resolutions naming its officers and directors the letter explained that the information was needed to extend the period of limitations irs form_872 for the tax years in guestion as well as to complete a tax_information_authorization irs form in order that agent traum could continue to deal with mr de bruijn during the audit mr de bruijn complied with agent traum's request and provided documents identifying starvest's officers and directors as those elected in date on date mario boon as president of starvest signed irs form_8821 authorizing jacques de bruijn to receive confidential tax information on behalf of starvest for its tax the annual report was the last such report filed by starvest with the florida secretary of state years ending date and subsequent to receiving the tax_information_authorization agent traum issued a letter and copy of the form to mr de bruijn the letter explained that the tax_information_authorization allowed mr de bruijn to inspect and receive confidential information relating to starvest the letter pointed out however that mr de bruijn could not sign documents on behalf of the corporation unless a power_of_attorney was secured throughout the remainder of the audit agent traum continued to deal with mr de bruijn as starvest's representative in date warren knaust resigned as starvest's resident agent starvest failed to appoint another registered agent on date starvest was administratively dissolved by the state of florida for its failure to have a registered agent as required by florida law on date irs issued a notice_of_deficiency notice_of_deficiency to petitioner for its date tax form_8821 tax_information_authorization is authorization to irs by a taxpayer designating any individual corporation firm organization or partnership to inspect and or receive any confidential information regarding the taxpayer in any office of the irs with regard to the tax and for the years or periods listed in the form form_8821 however does not constitute authority to such designee to execute waivers consents closing agreements or to otherwise represent the taxpayer before the irs form_2848 power_of_attorney and declaration of representative is the necessary form for such purposes year the notice was sent to starvest at its tierra verde florida address and to allen swartz to whom starvest had granted a power_of_attorney subsequent to issuance of the notice_of_deficiency agent traum issued a letter to mario boon president of starvest at his address in the netherlands informing him of the issuance of the notice_of_deficiency and providing him with a copy of the audit report the letter indicated that the notice_of_deficiency had been sent to starvest's corporate address in tierra verde florida the letter also indicated that allen swartz had reviewed the audit report jacques de bruijn retained the law firm of gibbs and runyan gibbs to represent starvest in matters relating to the notice_of_deficiency gibbs filed a petition in the name of starvest with this court on date fora redetermination of the taxes determined in the notice_of_deficiency that petition was filed as docket no in date gibbs filed a motion to withdraw as starvest's counsel in the motion which was granted gibbs represented that jacques de bruijn was starvest's president and that all future correspondence should be addressed to him subsequently on date gibbs filed what was styled as a status report amending some of the statements made in the motion to withdraw gibbs represented that while mr de bruijn had originally claimed to have authority to act on starvest's behalf mr de bruijn now claimed that he was not and had never been an officer or director of starvest gibbs further represented that his firm had not had contact with any party related to petitioner other than de bruijn and did not name any individual or party who had authority to represent starvest on date respondent filed a motion to dismiss for lack of jurisdiction in docket no with respect to the notice_of_deficiency on the grounds that petitioner did not have the capacity to initiate the action because it was dissolved and petitioner had not authorized any person to initiate such litigation jacques de bruijn then retained the law firm of ruden mcclosky et al ruden to represent starvest in matters relating to the notice_of_deficiency on date ruden filed an opposition to respondent's motion to dismiss then on date ruden filed a motion to dismiss for lack of jurisdiction on the grounds that the notice_of_deficiency had not been sent to petitioner's last_known_address on date ruden filed a motion to withdraw as counsel for starvest in this motion counsel represented that starvest could be contacted at tivoliweg 85b hk hulst netherlands and care of jacques de bruijn first street west tierra verde florida this motion to withdraw was also granted on date irs issued a notice_of_deficiency notice_of_deficiency to petitioner for its date and tax years irs sent copies of the notice to starvest at its florida address to jacques de bruijn to alan swartz and to mario boon at his address in the netherlands jacques de bruijn retained the law firm of finkelstein and associates finkelstein to represent starvest in regard to the notice_of_deficiency and the notice_of_deficiency finkelstein filed a petition in the name of starvest with this court on date requesting a redetermination of the notice_of_deficiency that case is docket no on date respondent filed a motion to dismiss docket no for lack of jurisdiction on the same grounds as the motion to dismiss docket no ie lack of capacity and authorization on date another petition was filed in starvest's name for the redetermination of the taxes determined in the notice_of_deficiency this petition was submitted by mario boon pursuant to the notice_of_deficiency he received at his address in the netherlands that petition was filed as docket no boon mailed the petition from his address in the netherlands on date respondent filed a motion to dismiss docket no for lack of jurisdiction on the ground that the second petition filed with respect to the notice_of_deficiency was not filed timely nor did petitioner a dissolved corporation have the capacity to file nor did the person filing the petition have the authority to file on behalf of petitioner on date the parties agreed to consolidate these cases for hearing on the parties' respective motions opinion this court's jurisdiction to redetermine a deficiency is based upon the issuance of a valid notice_of_deficiency anda petition filed timely see rule a c 93_tc_22 90_tc_142 in the cases here the parties filed motions to dismiss for lack of jurisdiction as described above respondent contends petitioner lacked the capacity to file petitions because it had been dissolved under florida law and even if petitioner had such capacity it did not authorize the petitions filed in its name petitioner contends that the notice_of_deficiency with respect to the date tax_year was not sent to its last_known_address the question of jurisdiction is a fundamental question that can be raised at any time by either party or by the court see -- - 81_tc_879 when jurisdictional issues are raised the court has jurisdiction to decide whether it has jurisdiction in the case id pincite the capacity of starvest and the authority to file the petitions on behalf of starvest respondent questioned this court's jurisdiction on the ground that petitioner a dissolved florida corporation did not have the legal capacity to file petitions in this court respondent further argued that even if petitioner had the capacity to file the petitions in this case the petitions were not filed by a person authorized to represent petitioner a case in this court must be brought by the proper party see rule a this court does not have jurisdiction to consider a petition filed by a person or entity not qualified by law 100_tc_353 quoting 95_tc_51 affd without published opinion 995_f2d_235 9th cir and cases cited therein the capacity of a corporation to maintain litigation before this court is determined according to the law of the jurisdiction in which the entity was organized see rule c prior to florida law provided that the dissolution of a corporation shall not take away or impair any remedy available to or against such corporation or its directors officers or shareholders for any right or claim existing or any liability incurred prior to such dissolution if action or other proceeding thereon is commenced within years after the date of such dissolution see sec florida statutes this court has previously held that the issuance of a notice_of_deficiency within the above mentioned 3-year period constitutes the commencement of an action or other proceeding under the florida statute that preserves the right of the officers and directors to file valid petitions in this court see 77_tc_1194 american police fire found inc v commissioner tcmemo_1981_704 in the florida legislature made substantial changes to the state's corporate laws the statutes relating to dissolved corporations were among those that were amended section florida statutes effect of dissolution was amended to provide in relevant part a dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs dissolution of a corporation does not a transfer title to the corporation's property e prevent commencement of a proceeding by or against the corporation in its corporate name g terminate the authority of the registered agent of the corporation similarly section florida statutes procedure for and effect of administrative dissolution was amended to provide in relevant part a corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liguidate its business and affairs under s and notify claimants under s the administrative dissolution of a corporation does not terminate the authority of its registered agent while pre-1989 florida law provided a 3-year limitation period for commencing actions in the name of a dissolved corporation the amended florida statutes do not require such a limitation a dissolved florida corporation now continues in existence indefinitely to the extent necessary to wind up and liquidate its business and affairs including the right to sue and be sued in its own name see cyqnet homes inc v kaleny ltd so 2d fl dist ct app starvest therefore had the legal capacity to file petitions with this court even though it was dissolved at the time the petitions herein were filed whether the filing of the petitions here was authorized or ratified by starvest is a question of fact to be determined based on principles of agency see 85_tc_359 70_tc_623 authority to do an act can be created by written or spoken words or other conduct of the principal which reasonably interpreted causes the agent to believe that the principal desires him to so act on the principal's account see restatement agency 2d sec_26 unless otherwise provided by statute a written authorization is not necessary for the execution of a writing see restatement agency 2d sec_30 the actions of a corporation are manifested through the actions of its corporate officers directors and employees as well as through those acting on behalf of or at the direction of the aforementioned corporate representatives starvest's current directors and officers have limited knowledge of the company further they have limited involvement in the day-to-day operations of the business the company does not appear to have had regular shareholder board officer or other meetings instead starvest was operated and represented on a daily basis by jacques de bruijn while mr de bruijn was the former president secretary treasurer and director of starvest he held no official position with the corporation at the time the petitions in these cases were filed there is however ample evidence in the record to conclude that mr de bruijn was intimately involved in the daily workings and affairs of the corporation regardless of his lack of official title moreover the record shows that jacques de bruijn was authorized to act on behalf of and to protect the interests of starvest in its tax matters for the years at issue jacques de bruijn served as starvest's president secretary and treasurer and as one of starvest's directors from the company's inception in until officer and director changes were formally made at starvest in and mr de bruijn ceased to have any official title with the corporation starvest's new officers and directors were all foreign nationals domiciled outside of the united_states mr de bruijn continued to represent the company and look after its affairs on a daily basis despite the management changes starvest's president mario boon signed a tax_information_authorization vesting jacques de bruijn with authority to receive and inspect confidential information relating to starvest's tax matters for its through tax years mr de bruijn acted as starvest's representative during the irs audit of the corporation starvest's officers and directors did not have any contact with the irs or involvement in the handling of the audit when the notices of deficiency were issued de bruijn retained legal counsel to protect the corporation's interests -- - importantly during this process starvest's officers and directors never indicated that mr de bruijn's actions were inconsistent with their wishes or that his authority was limited in handling these matters moreover one of starvest's directors willem van weert testified at the hearing that jacques de bruijn had been given broad discretion to handle starvest's tax matters for the years at issue in considering whether de bruijn was authorized to cause petitions to be filed on behalf of starvest respondent has urged the court to take into account the fact that jacques de bruijn was not an officer or director of the corporation at the time the petitions were filed respondent further points out that there was no power_of_attorney or other express grant of authority authorizing jacques de bruijn to sign documents or institute suit on behalf of starvest while no irs power_of_attorney or other authorizing document was in effect with respect to mr de bruijn such forms are not required for a petition to be filed on behalf of a corporation in this court it suffices that a petition is authorized by an appropriate representative or agent of the corporation although starvest may not have been structured or operated in the mold of a typical business it was nevertheless a legal entity that acted through and was bound by its representatives the record clearly establishes that jacques de bruijn was authorized to handle the affairs of and protect the interests of starvest with respect to its tax matters for the years at issue regardless of the title under which he acted causing the petitions to be filed in starvest's name was among the duties that he performed on the corporation's behalf based upon the foregoing facts and the principles of agency therefore the court holds that jacques de bruijn was authorized to cause the petitions in these cases to be filed on behalf of starvest even if the court were to conclude that starvest did not authorize mr de bruijn to cause the petitions to be filed on its behalf there is ample evidence that starvest ratified the filing of the petitions in this regard this court has held that a taxpayer can ratify a previously filed petition even in the absence of express approval through action or inaction implicitly approving the filing of the petition see 100_tc_353 kraasch v commissioner supra in kraasch v commissioner supra pincite this court found that the accountant in filing the petition acted as the authorized agent of the taxpayers and that even if this were a situation where the accountant acted upon the taxpayers' behalf without authority the taxpayers are still bound because they subsequently ratified the accountant's actions the ratification was implied because it was found to be based upon the taxpayers' conduct subsegquent to the filing of the petition even though the taxpayers had not expressly approved or authorized the act of filing or signing their names to the petition in reaching that conclusion it was noted that the taxpayers were informed and knowledgeable about documents received from the government and actions taken by their accountant the kraasch rationale is rooted in concepts of agency and ratification in kraasch the person who signed the taxpayers' names was representing their interests before the irs in the handling of their tax matters even though the agent did not have specific authority to file a petition on their behalf a petition was filed the taxpayers were aware of it and they were deemed to have ratified it florida case law has long recognized that ratification of an agreement occurs where a person expressly or impliedly adopts an act or contract entered into on his or her behalf by another without express authority see deutsche credit corp v peninger so 2d fla dist ct app carolina georgia carpet textiles inc v pelloni so 2d fla dist ct app an agreement is deemed ratified where the principal has full knowledge of all material facts and circumstances relating to the act or transaction at the time of ratification see ball v yates fla so 2d deutsche credit corp v peninger supra subsequent to mr de bruijn's causing the second petition to be filed starvest's president mario boon filed a petition with this court asking for a redetermination of the taxes determined in the notice_of_deficiency additionally at the hearing on the motions here one of starvest's directors clearly stated that the company's directors and officers were aware of and approved of mr de bruijn's causing the petitions to be filed further this director testified that the company wished to challenge respondent's determinations in these matters the filing of the petition by mr boon and the testimony of starvest's director clearly indicate and satisfy the court that starvest desired to challenge respondent's determinations for the years at issue and approved of the actions of mr de bruijn in causing the petitions to be filed therefore as in kraasch v commissioner supra and mishawaka properties co v commissioner supra the court holds that a ratification was implied based upon the officers' and directors' conduct subsequent to the filing of the petitions even if such officers and directors may not have expressly approved or authorized the act of filing the petitions last_known_address a notice_of_deficiency is valid if the taxpayer actually receives the notice and thereafter files a petition timely with the court see 81_tc_42 this rule applies regardless of the address to which the notice is mailed see id on date petitioner filed a timely petition with the court for the date notice_of_deficiency on date petitioner filed a timely petition with the court for the date notice_of_deficiency petitioner's actual receipt of the notices of deficiency and its subseguent filing of timely petitions with this court render moot any inquiry regarding the address to which the notices of deficiency were mailed the notices of deficiency therefore were valid the 90-day period for filing a petition with the court expired on date which was not a saturday sunday or legal_holiday in the district of columbia see sec_7503 the 90-day period for filing a petition with the court expired on date which date was not a saturday sunday or legal_holiday in the district of columbia see sec_7503 although the petition was not received until date it was deemed filed on date under sec_7502 dismissal of docket no a petition was filed by petitioner on date for redetermination of its and federal income taxes based on the notice_of_deficiency dated date said proceeding bears docket no on the docket of this court on date petitioner filed another petition with this court bearing docket no also for redetermination of its and federal income taxes based on the same notice_of_deficiency dated date since the latter petition filed as docket no duplicates the same notice_of_deficiency that is addressed in docket no docket no will be closed for duplication orders will be issued denying respondent's motions to dismiss docket nos and denying petitioner's motion to dismiss docket no and closing docket no for duplication
